Title: From George Washington to William Livingston, 1 March 1781
From: Washington, George
To: Livingston, William


                  
                     
                     Dear Sir
                     Head Quarters New Windsor 1st March 1781
                  
                  Having been informed by Major General Dickinson that he was vested with powers, during the recess of the Legislature, to order out the Militia of the State.  I have thought it expedient to desire him, at this juncture, to order the whole to be held in readiness, and to direct the Beacons and other signals of Alarm to be put in condition to afford the speediest communication to the Country of an incursion of the enemy.  My reason for doing this—is not from intelligence that the enemy mean any thing offensive, but having lately been under the necessity of making a very considerable temporary detachment from the Army in this vicinity and from the Jersey Line, I think it not improbable that the enemy may endeavour to take advantage of our weakness and enterprise something against these posts or Jersey.  It is therefore necessary to be in readiness to receive them.  I assure myself of every assistance from the countenance and advice of your Excellency should there be occasion.  With very great Respect I have the honor to be Yr Excellency’s most obt Servt
                  
                     Go: Washington
                  
                  
                     Yr Excellency’s favr of the 24th ulto is just come to hand.
                  
                  
               